COPY




                                                                                 .
                                                                                 .

                                      :     Authority of Couaty Court
                                            to croorptplea.9of &Silty a36 ,:
                                            la;rosasCrittCce! it vacatkC.
              T&la will be in Psterezme to your letter o: ~arulary
    84, 1041, roqusrting the opinion Or ttir Ibpnrttwnt as to tte
    buthority of the Wmtf cO*t to acos;t Flras or guilty and
    hawe   mntmma in rraation.
,
               As a-tad i5 11 TOX. J&W., F. 81b:
               -‘&a aaasral rule la that all Wiatal busl-
         ~08s want be transacted     by a court In tma t&e and
         t&at 05ip 8U@h ~u~Jw~S      C(LO bb 6iSpOSed  Or $5 VS-
         oation a~ ia lxpataly authorized by ‘theconrtitutior,
         r5b‘8tatutm   under   \rt?lah the oourt rxiafis, 454 that
         l jUd,p   wtr   tdjOUrmt5t   Imy    5Ot,   WitbUt     ~IpmSS
         authority, take my      sotion or render arrgcrder uhat-
         evtr.*
               Jpticle 518 of the Coda of CrMnal             Froctdure   providt6:
                 “A plec 0r guilty in a 5i6demu1or     aa80 MT
         be rcedoeither by the br05a05t or hlrroouarel in
         open court. IQ such oam, the derendant or hla
         oou58tl    &ty xaive a jury, an& the gaus~sh!&eQt  airy
         be asstssed by tt;saourt, eithbr u*woaor without
         evidaoct, at tke dk2retloG     of the aC?Urtr*
                                                   .



BoQOrable c. 0. Yurdoeh, gage 2


6 of tht Ttxas COnstitutlon   4513 held that plea8 or guilty my
b8 aoorptod by th8 Court only duricg a rtguler term. g88 ~180
21 part0 Oolllnr, 79 For, Grim. hp.     436, 183 S. 91.860; and
Kirk v8. Statt, 60 kr.    Grim. Bsp. 172, 151 S.W. 414.
           I5 2x pert0 Bill8 wt. 0r cr. App., 1987) 133 Tax.
Grim. Rep. 388, 111 S. 1. (edI 369, snb 2x parto Tense (Ct. or
Grim App., 1937) 133 Tax. Grim. Rap. 402, the court of Orim-
inal Appeala held invalid juhgmtnts of oonvlotion       in tb-8coup- ;
ty Court ror  sird~~44nor6 and in t&oh in8taooe   8aib:           .

           “suiriC0   it   t0   8Sy   thbt   it        appt8rS   fro&%
     the reoord heroin tbat app811Aatcs convfctlon8
     oocurrad OQ dater nbtn the Court mea in vaoa-
     tion. It rolloma that the judemmts of conrio-
     tion art void.*
           Coastquently, It is the opinion or tbllrDepartment
and you a r eldrirsd that a ~180 ot guilty to a mlllrdeuieanor
charge 8boulQ be sade 15 open Oourt aQd the County Court 18
not authoriztd to accept pitas 0r guilty and rtnder  juQmtnt8
0r oonvlotion In vacation.

                                                  vtry     trq    yourr




Approved f8b. 7, 1943s
By  5.
    OERALDClMMs
  ATTCFS2Y GBh-BF& OF T'IMS
                                              APPROV2DOMNIOXCOKKITPICB